NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TYRELL BRAGG,                      )
                                   )
       Appellant,                  )
                                   )
v.                                 )              Case No. 2D17-2035
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.